Title: To Benjamin Franklin from Madame Brillon, 26 [November] 1780
From: Brillon de Jouy, Anne-Louise Boivin d’Hardancourt
To: Franklin, Benjamin


ce dimanche 26 [November, 1780]
Voici mon bon papa des nottes sur votre charmant dialogue, j’ai voulu prouvér que vous disiés mieux que tout autre, mesme dans une langue que vous ne sçavés qu’imparfaittement: quélques puristes pourroient nous chicanér, parceque ces éspéces d’animeaux pésent les mots a l’alembic d’une froide érudition; moi qui ne les pésent, n’y ne les comparent; animal fémmélle que l’instinct du sentiment guide, comme vous me paroissés vous énonçer plus énérgiquement plus fortement qu’un gramairien, ma sensibillité juge pour vous, contre tous les sçavants passés, présents, et futurs: adieu mon ami, je pourrois peut estre, avéc mon instinct faire de longues dissértations pour appuyér mon opinion et peut estre mes raisonnements, ne seroient pas plus déraisonnables que ceux de la pluparts de nos admirables, illustres;— Encyclopédistes—Economistes—moralistes—journalistes—théologiens—athées—matérialistes et sçavants en tous les istes possibles! Mais il n’y a pour moi qu’une chose importante a vous prouvér; c’est que pérsonne au monde ne vous aime plus tendrement et d’une maniére plus vraie que moi:/:
Je vous demande mon ami une copie du dialogue que je vous renvoye, vos ouvrages en tout genre me sont prétieux, et je n’oublie pas la promésse que vous m’avés faittes de me donnér vos oeuvres imprimées que j’aurois déja s’il ne m’étoit plus doux de les tenirs de vous:/:
